*81SUMMARY ORDER
Plaintiff-appellant Eloy Role pro se appeals the district court’s grant of summary judgment against his Complaint, which alleged discrimination on the basis of age, national origin, and race. The Complaint was brought under the Age Discrimination in Employment Act, 29 U.S.C. § 621 et seq., the Americans with Disabilities Act, 42 U.S.C. § 12101 et seq., Title VII of the Civil Rights 25 Act of 1964, as amended, 42 U.S.C. § 2000e, et seq., 42 U.S.C. §§ 1985(2) — 1985(3), the New York State Human Rights Law, N.Y. Exec. Law § 296 et seq., and New York’s hate crimes statute, N.Y. Penal Law § 485.00. We presume the parties’ familiarity with the facts, the procedural history, and the scope of the issues presented on appeal, which we reference only as necessary to explain our decision.
We review the district court’s grant of summary judgment de novo. State Street Bank & Trust Co. v. Salovaara, 326 F.3d 130, 135 (2d Cir.2003).
We affirm for substantially the reasons given by the district court in its opinion. We have carefully considered all of Role’s arguments and find them to be without merit. The judgment of the district court is therefore AFFIRMED.